IN THE UNITED STATES DISTRICT COURT ,.

FOR THE DISTRICT OF MARYLAND)"
2020 JAN 15 PH 2: 33
ADRIA CRUMP, ° hw
_ . hi culty cad
aintiff, Y

v. * Civil No. RDB-19-0786
SAMUEL CHERRY, et al., *
*
Defendants.
ak * aK * aK K ; *K * * * * 3K K
MEMORANDUM ORDER

 

In this pro se Complaint, the Plaintiff Adria Crump has alleged that Defendants Samuel
Cherry, Mary Elizabeth Watkins, and Quinn Brock, as attorneys at the Cochran Firm,
“misrepresented [her] tn a disability case.” (Compl. at 4, ECF No. 1.) Even construing the
pre se Complaint liberally, as is the Court’s obligation, Erickson v. Pardus, 551 U.S. 89, 94 (2007),
the Plaintiff has failed to allege a plausible claim. |

It is clear from the facts alleged that the Plaintiff was represented by the Defendants in
connection with a Social Security disability claim. (Compl. at 4, 6-7, ECF No. 1; Watkins Aff.
{| 10, ECF No.11-3.) Defendant Watkins attended a November 4, 2014 hearing before the
Social Security Administration (“SSA”) with Plaintiff, where Plaintiff testified before an
Administrative Law Judge (“ALJ”) that she was disabled. (See SSA Notice of Decision, ECF

No. 11-6.)! Defendants have provided the SSA’s Notice of Decision issued by the ALJ on

 

‘The Court will consider the SSA Notice of Decision (ECF No. 11-6) as part of the Complaint. See
Tucker v. Specialized Loan Servicing, LLC, 83 F. Supp. 3d 635, 648 (D. Md. 2015) (quoting C4CT fnt7 v. St. Paul
Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009)) (the Court may consider “any document that the
defendant jattaches to its motion to dismiss if the document was integral to and explicitly relied on in the
complaint and if the plaintiffs do not challenge its authenticity’).
December 8, 2014, which awarded Plaintiff disability benefits from the date she alleged was
the onset of her disability, June 1, 2012. (Id)

Plaintiffs sole allegation against Defendants is that they mispresented her disability
because, as she now alleges, she is “not disabled.” (Compl. at 4, ECF No. 1.) Yet, Plaintiff
testified at her SSA hearing that she was disabled, and she received a fully favorable decision
based on that representation. (SSA Notice of Decision, ECF No. 11-6.) She does not identify
any actions by Defendants, in tort, contract, or otherwise, that would support a plausible claim
for relief. Quite simply, Plaintiff has not pled a cause of action against any of the Defendants.

Furthermore, there is no diversity jurisdiction which would establish subject matter
jurisdiction pursuant to 28 U.S.C. § 1332 because there is incomplete diversity among the
patties, as both Plaintiff and Defendant Watkins are citizens of Maryland. (See Compl. at 1,
ECF No. 1; Watkins Aff. 4] 3, ECF No. 11-3.) In addition, there is no federal question in this
case which would establish subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

Accordingly, upon consideration of the Plaintiffs Motion to Request Trial by Jury
(ECF No. 18), the Plaintiff's Second Motion to Request Expedited Trial by Jury (ECF No.
93), and of Defendant’s Motion to Dismiss (ECF No. 11), it is this 14th day of January, 2020,
hereby ORDERED that: |

1. Plainuff's Motion to Request Trial by Jury (ECF No. 18) is DENIED;

2. Plaintiffs Second Motion to Request Expedited Trial by Jury (ECF No. 23) is

DENIED;
3. Defendant’s Motion to Dismiss (ECF No. 11) is GRANTED;

4, This case is DISMISSED WITH PREJUDIUCE;
5. The Clerk of this Court SHALL CLOSE this case; and

6. The Clerk of this Court IS DIRECTED to MAIL a copy of this Order to Plaintiff.

feild. BO
Richard D. Bennett
United States District Judge
